Fisher, J. In an Opinion heretofore filed in this cause at the January, 1942, term of this Court, entitled Mary Catherine Newman, Claimant, vs. State of Illinois, Respondent, No. 3637, an award was made of $4,832.90. The matter now comes before the Court for a modification of our previous award, on the grounds that Mary Catherine Newman, widow of Ralph Newman, deceased, married Wade L. Caulk on May 1, 1943. Under the provisions of Section 7, par. (a) of the Workmen’s Compensation Act, she is not entitled to any future benefits, and all payments due under our previous award subsequent to May 1, 1943, are due and payable to Marilyn Sue Newman, the minor daughter of Ralph Newman, deceased. Payments were made to claimant up to April 12, 1943, when they were discontinued, and amounted to the sum of $1,356.90, leaving the unpaid balance of the award $3,476.00. The award heretofore entered in this cause is hereby modified to the effect that the unpaid balance of $3,476.00 is payable as follows: (1) The sum of $44.79 is payable to Mary Catherine Caulk, as compensation from April 12, 1943, to May 1, 1943, a period of 2-5/7 weeks; (2) The balance of said award, to-wit: $3,431.21 is payable to Marilyn Sue Newman, the minor daughter of Ralph Newman, deceased, by and through her next friend, natural guardian and mother, ’ Mary Catherine Caulk; and the said sum of $3,431.21 is payable as follows: (a) The sum of $1,171.50, compensation for a period of 71 weeks for the period May 1, 1943, to September 11, 1944, is payable forthwith; (b) The balance of $2,259.71 is payable in 136 weekly installments of $16.50, commencing September 18, 1944, and one final payment of $15.71.